El Juez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
El apelante Isidoro Ortiz fné acusado ante la Corte de Distrito de Mayagiiez de nh delito de perjurio y juzgado por un jurado quien lo declaró culpable de dicho delito, siendo> condenado por la corte a sufrir la pena de dos años de pre-sidio con trabajos forzados, sin costas y descontando el tiempo-de prisión sufrida.
Apelada esta sentencia, el único motivo en que se funda, el recurso, es que el juez de la corte inferior infringió el párrafo 8o. del artículo 233 del Código de Enjuiciamento Criminal tal como fné enmendado en 9 de marzo de 1911 al -dar sus instrucciones al jurado, pues al hacer el resumen del caso, omitió la crítica de la evidencia de la defensa, dejando así de expresar cuál- fué la presentada para sostener la alega-ción de inculpabilidad, dando esto por resultado que el jurado-diera un veredicto contrario a las pruebas.
En este caso no se ha redactado pliego de exposición de hechos ni de excepciones, sin duda porque el tínico error se-basaría en las instrucciones al jurado, y aun cuando éstas. *306son necesarias para considerar la cuestión propuesta, sin embargo, ban sido traídas al récord de apelación de una manera tan imperfecta que tendremos que prescindir de ellas.
Cuando el juez ba dado oralmente sus instrucciones al jurado, no basta que se presente ante nosotros como tales, un pliego en que el taquígrafo certifique que el mismo contiene las dadas por el juez, sino que es indispensable, según hace tiempo viene sosteniendo esta Corte Suprema en repetidos casos, que estén autenticadas por el propio juez que las trans-mitió. Ni aun la conformidad de las partes en la exactitud de las instrucciones es bastante para prescindir de la apro-bación que debe impartir el juez, porque pudiera darse el caso de que un descuido, o cualquier otro móvil, atribuyera al juez conceptos no emitidos o silenciara otros.
En el presente caso, si bien el pliego que contiene las instrucciones está certificado por el taquígrafo, carece de la .■antentificación del juez que conoció del juicio, por cuyo mo-tivo no podemos tenerlas como verdaderas y carecemos de base para considerar si el juez cometió o nó error. El Pueblo v. Torres, 9 D. P. R., 444; El Pueblo v. Dones, 9 D. P. R., 479; El Pueblo v. Negrón, 17 D. P. R., 681; El Pueblo v. Coll, 18 D. P. R., 361, y los casos de El Pueblo v. Laporte, (pág. 45) y El Pueblo v. Bonelli, (pág. 69), resueltos por nosotros en 24 de enero y 5 de febrero de 1913, respectivamente.
Pero de todos modos, si el defecto de las instrucciones era su insuficiencia por no haber criticado o analizado las decla-raciones prestadas por los testigos de la defensa, como sos-tiene el apelante, debió éste pedir a la corte en el juicio que ampliara sus instrucciones, y si así no lo hizo, no tendría ahora motivo para que nosotros consideráramos esa cuestión. Caso citado de El Pueblo v. Dones, 9 D. P. R., 469 y el de El Pueblo v. Boria, 12 D. P. R., 180.
Así, pues, careciendo de base para considerar el recurso y no existiendo error fundamental que corregir, debe ser con-firmada la sentencia apelada.

Confirmada.

*307Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y dehToro.